DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2015/0015829).

Regarding claim 1, Chen discloses an electronic device (electronic device comprising 100, Fig. 1; page 1, para [0017]), comprising:
	a panel (100, Fig. 1; page 1, para [0017]), the panel comprising:
		a first substrate (120, Fig. 1; page 1, para [0017]);
		a second substrate (110, Fig. 1; page 1, para [0017]) opposite to the first substrate (120, Fig. 1);
		a liquid-crystal layer (130, Fig. 1; page 1, para [0017]) disposed between the first substrate (120, Fig. 1) and the second substrate (110, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]);
		a first polarizing plate (150, Fig. 1; page 1, para [0017]) having a first absorption axis (150a, Figs. 1-2; page 2, para [0027]);
		a second polarizing plate (140, Figs. 1-2; page 1, para [0017]) having a second absorption axis (140a, Figs. 1-2; page 1, para [0017]), wherein the first absorption axis (150a, Fig. 2) is perpendicular to the second absorption axis (140a, Fig. 2; page 2, para [0027]); and
		a patterned electrode (160, Figs. 1-2; page 1, para [0017]) disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1),
		wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C; page 2, para [0018]), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C; page 2, para [0018]), there is a first included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (150a, Fig. 2), and there is a second included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (140a, Fig. 2),
		and while the patterned electrode (160, Figs. 1-2) is disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C; page 3, para [0036]) is greater than the second included angle (such as angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C; page 3, para [0036]).

Chen does not expressly disclose a backlight source wherein the panel (100, Fig. 1) is disposed on the backlight source and the first substrate (120, Fig. 1) is adjacent to the backlight source.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a display panel can be disposed on a backlight source in order to illuminate the display panel to display images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the electronic device (Chen: electronic device comprising 100, Fig. 1) of Chen with a backlight source such that the panel (Chen: 100, Fig. 1) is disposed on the backlight source with the first substrate (Chen: 120, Fig. 1) adjacent to the backlight source in order to obtain the benefits of providing a backlight source to illuminate the display panel of Chen as is well known in the art.

Regarding claim 13, Chen discloses an electronic device with all the limitations above and further discloses wherein the patterned electrode (160, Fig. 2) comprises a main portion (161 and 162, Fig. 2; page 2, para [0018]), the plurality of branch portions (160a, Fig. 2) are connected to the main portion (161 and 162, Fig. 2) and extend in a direction away from the main portion (161 and 162, Fig. 2).

Regarding claim 16, Chen discloses an electronic device (electronic device comprising 100, Fig. 1; page 1, para [0017]), comprising:
	a panel (100, Fig. 1; page 1, para [0017]), the panel comprising:
		a first substrate (120, Fig. 1; page 1, para [0017]);
		a second substrate (110, Fig. 1; page 1, para [0017]) opposite to the first substrate (120, Fig. 1);
		a liquid-crystal layer (130, Fig. 1; page 1, para [0017]) disposed between the first substrate (120, Fig. 1) and the second substrate (110, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]);
		a first polarizing plate (140, Fig. 1; page 1, para [0017]) having a first absorption axis (140a, Figs. 1-2; page 2, para [0027]);
		a second polarizing plate (150, Figs. 1-2; page 1, para [0017]) having a second absorption axis (150a, Figs. 1-2; page 2, para [0027]), wherein the first absorption axis (140a, Fig. 2) is perpendicular to the second absorption axis (150a, Fig. 2; page 2, para [0027]); and
		a patterned electrode (160, Figs. 1-2; page 1, para [0017]) disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1),
		wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C; page 2, para [0018]), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C; page 2, para [0018]), there is a first included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (140a, Fig. 2), and there is a second included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (150a, Fig. 2),
		and while the patterned electrode (160, Figs. 1-2) is disposed between the first substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C; page 3, para [0036]) is smaller than the second included angle (such as angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C; page 3, para [0036]).

Chen does not expressly disclose a backlight source wherein the panel (100, Fig. 1) is disposed on the backlight source and the first substrate (120, Fig. 1) is adjacent to the backlight source.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a display panel can be disposed on a backlight source in order to illuminate the display panel to display images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the electronic device (Chen: electronic device comprising 100, Fig. 1) of Chen with a backlight source such that the panel (Chen: 100, Fig. 1) is disposed on the backlight source with the first substrate (Chen: 120, Fig. 1) adjacent to the backlight source in order to obtain the benefits of providing a backlight source to illuminate the display panel of Chen as is well known in the art.

Claims 2-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2015/0015829) in view of Son et al. (U.S. 2017/0357130).

Regarding claim 2, Chen discloses an electronic device with all the limitations above and further discloses wherein the patterned electrode (160, Fig. 2) has a plurality of sub-portions (D1, D2, D3, D4, Fig. 2; page 2, para [0018]), at least some of the plurality of sub-portions (D1, D2, D3, D4, Fig. 2) comprise a first peripheral portion (such as terminal portions of 160a, Fig. 2), the first peripheral portion (terminal portions of 160a, Fig. 2) corresponds to an even-numbered edge (such as short edge of D1, Fig. 2) in the patterned electrode (160, Fig. 2).

Chen does not expressly disclose wherein a width of the first peripheral portion (width of terminal portions of 160a, Fig. 2) is in a range from 1 micrometer to 7 micrometers.  However, Son discloses an electronic display device (10, Fig. 1; page 3, para [0051]) comprising a patterned electrode (180, Figs. 2-3; page 3, para [0055]) having branch portions (183, Fig. 3; page 5, para [0092]) that are formed to have a width of about 2 micrometers (page 7, para [0124]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first peripheral portion (Chen: width of terminal portions of 160a, Fig. 2) to have a width in a range from 1 micrometer to 7 micrometers, such as 2 micrometers (Son: 183, Fig. 3; page 5, para [0092]; page 7, para [0124]), in order to obtain the benefits of providing a branch portion of a patterned electrode that can sufficiently generate an electric field for a domain (Son: DM, Fig. 3; page 5, para [0092]) to drive the display panel as evidenced by Son (Figs. 1 and 3; page 7, para [0124]).

Regarding claim 3, Chen as modified by Son discloses an electronic device with all the limitations above and further discloses wherein the patterned electrode (Chen: 160, Fig. 1) is disposed between the first substrate (Chen: 120, Fig. 1) and the liquid-crystal layer (Chen: 130, Fig. 1).

Regarding claim 4, Chen as modified by Son discloses an electronic device with all the limitations above and further discloses wherein the first peripheral portion (Chen: terminal portions of 160a, Fig. 2) is connected to one of the plurality of branch portions (Chen: terminal portions of 160a are connected to branch portions 160a, Fig. 2).

Regarding claim 5, Chen as modified by Son discloses an electronic device with all the limitations above and further discloses wherein one of the branch portions (Chen: such as branch portion 160a extending to the upper right corner of D1, Figs. 2 and 3C) is deformed in an area close to the peripheral portion (Chen: since the terminal portion of branch 160a extending to the upper right corner of D1 is deformed to have an asymmetric pointed terminal portion, Figs. 2 and 3C).

Regarding claim 6, Chen as modified by Son discloses an electronic device with all the limitations above and further discloses wherein the patterned electrode (Chen: 160, Fig. 2) comprises a main portion (Chen: 161 and 162, Fig. 2; page 2, para [0018]) and a first sub-portion (Chen: D1, Fig. 2), a second sub-portion (Chen: D2, Fig. 2), a third sub-portion (Chen: D3, Fig. 2), and a fourth sub-portion (Chen: D4, Fig. 2), and the first sub-portion, the second sub-portion, the third sub-portion, and the fourth sub-portion (Chen: D1, D2, D3, D4, Fig. 2) are arranged in a counterclockwise manner, and wherein the first sub-portion (Chen: D1, Fig. 2) comprises a first edge (Chen: long edge of D1, Fig. 2) and a second edge (Chen: short edge of D1, Fig. 2), the second sub-portion (Chen: D2, Fig. 2) comprises a third edge (Chen: short edge of D2, Fig. 2) and a fourth edge (Chen: long edge of D2, Fig. 2), the third sub-portion (Chen: D3, Fig. 2) comprises a fifth edge (Chen: long edge of D3, Fig. 2) and a sixth edge (Chen: short edge of D3, Fig. 2), and the fourth sub-portion (Chen: D4, Fig. 2) comprises a seventh edge (Chen: short edge of D4, Fig. 2) and an eighth edge (Chen: long edge of D4, Fig. 2), and wherein the first edge, the second edge, the third edge, the fourth edge, the fifth edge, the sixth edge, the seventh edge, and the eighth edge are arranged in a counterclockwise manner.

Regarding claim 7, Chen as modified by Son discloses an electronic device with all the limitations above and further discloses wherein the even-numbered edge comprises the second edge (Chen: short edge of D1, Fig. 2), the fourth edge (Chen: long edge of D2, Fig. 2), the sixth edge (Chen: short edge of D3, Fig. 2), and the eighth edge (Chen: long edge of D4, Fig. 2).

Regarding claim 8, Chen discloses an electronic device (electronic device comprising 100, Fig. 1; page 1, para [0017]), comprising:
	a panel (100, Fig. 1; page 1, para [0017]), the panel comprising:
		a first substrate (110, Fig. 1; page 1, para [0017]);
		a second substrate (120, Fig. 1; page 1, para [0017]) opposite to the first substrate (120, Fig. 1);
		a liquid-crystal layer (130, Fig. 1; page 1, para [0017]) disposed between the first substrate (110, Fig. 1) and the second substrate (120, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]);
		a first polarizing plate (140, Fig. 1; page 1, para [0017]) having a first absorption axis (140a, Figs. 1-2; page 2, para [0027]);
		a second polarizing plate (150, Figs. 1-2; page 1, para [0017]) having a second absorption axis (150a, Figs. 1-2; page 2, para [0027]), wherein the first absorption axis (140a, Fig. 2) is perpendicular to the second absorption axis (150a, Fig. 2; page 2, para [0027]); and
		a patterned electrode (160, Figs. 1-2; page 1, para [0017]) disposed between the second substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1),
		wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C; page 2, para [0018]), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C; page 2, para [0018]), there is a first included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (140a, Fig. 2), and there is a second included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (150a, Fig. 2),
		and while the patterned electrode (160, Figs. 1-2) is disposed between the second substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C; page 3, para [0036]) is smaller than the second included angle (such as angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C; page 3, para [0036]); and
wherein the patterned electrode (160, Fig. 2) has a plurality of sub-portions (D1, D2, D3, D4, Fig. 2; page 2, para [0018]), at least some of the plurality of sub-portions (D1, D2, D3, D4, Fig. 2) comprise a second peripheral portion (such as terminal portions of 160a, Fig. 2), the second peripheral portion (terminal portions of 160a, Fig. 2) corresponds to an odd-numbered edge (such as long edge of D1, Fig. 2) in the patterned electrode (160, Fig. 2).

Chen does not expressly disclose a backlight source wherein the panel (100, Fig. 1) is disposed on the backlight source and the first substrate (110, Fig. 1) is adjacent to the backlight source.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a display panel can be disposed on a backlight source in order to illuminate the display panel to display images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the electronic device (Chen: electronic device comprising 100, Fig. 1) of Chen with a backlight source such that the panel (Chen: 100, Fig. 1) is disposed on the backlight source with the first substrate (Chen: 110, Fig. 1) adjacent to the backlight source in order to obtain the benefits of providing a backlight source to illuminate the display panel of Chen as is well known in the art.

Chen does not expressly disclose wherein a width of the second peripheral portion (width of terminal portions of 160a, Fig. 2) is in a range from 1 micrometer to 7 micrometers.  However, Son discloses an electronic display device (10, Fig. 1; page 3, para [0051]) comprising a patterned electrode (180, Figs. 2-3; page 3, para [0055]) having branch portions (183, Fig. 3; page 5, para [0092]) that are formed to have a width of about 2 micrometers (page 7, para [0124]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second peripheral portion (Chen: width of terminal portions of 160a, Fig. 2) to have a width in a range from 1 micrometer to 7 micrometers, such as 2 micrometers (Son: 183, Fig. 3; page 5, para [0092]; page 7, para [0124]), in order to obtain the benefits of providing a branch portion of a patterned electrode that can sufficiently generate an electric field for a domain (Son: DM, Fig. 3; page 5, para [0092]) to drive the display panel as evidenced by Son (Figs. 1 and 3; page 7, para [0124]).

Regarding claim 9, Chen as modified by Son discloses an electronic device with all the limitations of claim 8 above and further discloses wherein the patterned electrode (Chen: 160, Fig. 1) is disposed between the second substrate (Chen: 120, Fig. 1) and the liquid-crystal layer (Chen: 130, Fig. 1).

Regarding claim 10, Chen as modified by Son discloses an electronic device with all the limitations  of claim 8 above and further discloses wherein the patterned electrode (Chen: 160, Fig. 2) comprises a main portion (Chen: 161 and 162, Fig. 2; page 2, para [0018]) and a first sub-portion (Chen: D1, Fig. 2), a second sub-portion (Chen: D2, Fig. 2), a third sub-portion (Chen: D3, Fig. 2), and a fourth sub-portion (Chen: D4, Fig. 2), and the first sub-portion, the second sub-portion, the third sub-portion, and the fourth sub-portion (Chen: D1, D2, D3, D4, Fig. 2) are arranged in a counterclockwise manner, and wherein the first sub-portion (Chen: D1, Fig. 2) comprises a first edge (Chen: long edge of D1, Fig. 2) and a second edge (Chen: short edge of D1, Fig. 2), the second sub-portion (Chen: D2, Fig. 2) comprises a third edge (Chen: short edge of D2, Fig. 2) and a fourth edge (Chen: long edge of D2, Fig. 2), the third sub-portion (Chen: D3, Fig. 2) comprises a fifth edge (Chen: long edge of D3, Fig. 2) and a sixth edge (Chen: short edge of D3, Fig. 2), and the fourth sub-portion (Chen: D4, Fig. 2) comprises a seventh edge (Chen: short edge of D4, Fig. 2) and an eighth edge (Chen: long edge of D4, Fig. 2), and wherein the first edge, the second edge, the third edge, the fourth edge, the fifth edge, the sixth edge, the seventh edge, and the eighth edge are arranged in a counterclockwise manner.

Regarding claim 11, Chen as modified by Son discloses an electronic device with all the limitations of claim 10 above and further discloses wherein the even-numbered edge comprises the second edge (Chen: short edge of D1, Fig. 2), the fourth edge (Chen: long edge of D2, Fig. 2), the sixth edge (Chen: short edge of D3, Fig. 2), and the eighth edge (Chen: long edge of D4, Fig. 2).

Regarding claim 12, Chen as modified by Son discloses an electronic device with all the limitations of claim 8 above and further discloses wherein one of the branch portions (Chen: such as branch portion 160a extending to the upper right corner of D1, Figs. 2 and 3C) is deformed in an area close to the peripheral portion (Chen: since the terminal portion of branch 160a extending to the upper right corner of D1 is deformed to have an asymmetric pointed terminal portion, Figs. 2 and 3C).

Regarding claim 17, Chen discloses an electronic device (electronic device comprising 100, Fig. 1; page 1, para [0017]), comprising:
	a panel (100, Fig. 1; page 1, para [0017]), the panel comprising:
		a first substrate (110, Fig. 1; page 1, para [0017]);
		a second substrate (120, Fig. 1; page 1, para [0017]) opposite to the first substrate (110, Fig. 1);
		a liquid-crystal layer (130, Fig. 1; page 1, para [0017]) disposed between the first substrate (110, Fig. 1) and the second substrate (120, Fig. 1), the liquid-crystal layer (130, Fig. 1) comprising a left-handed chiral dopant (page 2, para [0019, 0024]);
		a first polarizing plate (150, Fig. 1; page 1, para [0017]) having a first absorption axis (150a, Figs. 1-2; page 2, para [0027]);
		a second polarizing plate (140, Figs. 1-2; page 1, para [0017]) having a second absorption axis (140a, Figs. 1-2; page 2, para [0027]), wherein the first absorption axis (150a, Fig. 2) is perpendicular to the second absorption axis (140a, Fig. 2; page 2, para [0027]); and
		a patterned electrode (160, Figs. 1-2; page 1, para [0017]) disposed between the second substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1),
		wherein the patterned electrode (160, Fig. 2) has at least one sub-portion (D1, Figs. 2 and 3C; page 2, para [0018]), the at least one sub-portion (D1, Figs. 2 and 3C) comprises a plurality of branch portions (160a, Figs. 2 and 3C; page 2, para [0018]), there is a first included angle (angle between 150a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the first absorption axis (150a, Fig. 2), and there is a second included angle (angle between 140a and 160a, Fig. 2) between one of the plurality of branch portions (160a, Fig. 2) and the second absorption axis (140a, Fig. 2),
		and while the patterned electrode (160, Figs. 1-2) is disposed between the second substrate (120, Fig. 1) and the liquid-crystal layer (130, Fig. 1), the first included angle (such as the angle between 150a and 160a = 85° when θp=40°, Figs. 2 and 3C; page 3, para [0036]) is greater than the second included angle (such as angle between 140a and 160a = 5° when θp=40°, Figs. 2 and 3C; page 3, para [0036]); and
	wherein the patterned electrode (160, Fig. 2) has a plurality of sub-portions (D1, D2, D3, D4, Fig. 2; page 2, para [0018]), at least some of the plurality of sub-portions (D1, D2, D3, D4, Fig. 2) comprise a first peripheral portion (such as terminal portions of 160a, Fig. 2), the first peripheral portion (terminal portions of 160a, Fig. 2) corresponds to an even-numbered edge (such as short edge of D1, Fig. 2) in the patterned electrode (160, Fig. 2).

Chen does not expressly disclose a backlight source wherein the panel (100, Fig. 1) is disposed on the backlight source and the first substrate (110, Fig. 1) is adjacent to the backlight source.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a display panel can be disposed on a backlight source in order to illuminate the display panel to display images.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the electronic device (Chen: electronic device comprising 100, Fig. 1) of Chen with a backlight source such that the panel (Chen: 100, Fig. 1) is disposed on the backlight source with the first substrate (Chen: 110, Fig. 1) adjacent to the backlight source in order to obtain the benefits of providing a backlight source to illuminate the display panel of Chen as is well known in the art.

Chen does not expressly disclose wherein a width of the first peripheral portion (width of terminal portions of 160a, Fig. 2) is in a range from 1 micrometer to 7 micrometers.  However, Son discloses an electronic display device (10, Fig. 1; page 3, para [0051]) comprising a patterned electrode (180, Figs. 2-3; page 3, para [0055]) having branch portions (183, Fig. 3; page 5, para [0092]) that are formed to have a width of about 2 micrometers (page 7, para [0124]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first peripheral portion (Chen: width of terminal portions of 160a, Fig. 2) to have a width in a range from 1 micrometer to 7 micrometers, such as 2 micrometers (Son: 183, Fig. 3; page 5, para [0092]; page 7, para [0124]), in order to obtain the benefits of providing a branch portion of a patterned electrode that can sufficiently generate an electric field for a domain (Son: DM, Fig. 3; page 5, para [0092]) to drive the display panel as evidenced by Son (Figs. 1 and 3; page 7, para [0124]).

Regarding claim 18, Chen as modified by Son discloses an electronic device with all the limitations of claim 17 above and further discloses wherein the patterned electrode (Chen: 160, Fig. 1) is disposed between the second substrate (Chen: 120, Fig. 1) and the liquid-crystal layer (Chen: 130, Fig. 1).

Regarding claim 19, Chen discloses an electronic device with all the limitations of claim 16 above and further discloses wherein the patterned electrode (160, Fig. 2) has a plurality of sub-portions (D1, D2, D3, D4, Fig. 2; page 2, para [0018]), at least some of the plurality of sub-portions (D1, D2, D3, D4, Fig. 2) comprise a first peripheral portion (such as terminal portions of 160a, Fig. 2), the first peripheral portion (terminal portions of 160a, Fig. 2) corresponds to an even-numbered edge (such as short edge of D1, Fig. 2) in the patterned electrode (160, Fig. 2).

Chen does not expressly disclose wherein a width of the first peripheral portion (width of terminal portions of 160a, Fig. 2) is in a range from 1 micrometer to 7 micrometers.  However, Son discloses an electronic display device (10, Fig. 1; page 3, para [0051]) comprising a patterned electrode (180, Figs. 2-3; page 3, para [0055]) having branch portions (183, Fig. 3; page 5, para [0092]) that are formed to have a width of about 2 micrometers (page 7, para [0124]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first peripheral portion (Chen: width of terminal portions of 160a, Fig. 2) to have a width in a range from 1 micrometer to 7 micrometers, such as 2 micrometers (Son: 183, Fig. 3; page 5, para [0092]; page 7, para [0124]), in order to obtain the benefits of providing a branch portion of a patterned electrode that can sufficiently generate an electric field for a domain (Son: DM, Fig. 3; page 5, para [0092]) to drive the display panel as evidenced by Son (Figs. 1 and 3; page 7, para [0124]).

Regarding claim 20, Chen as modified by Son discloses an electronic device with all the limitations of claim 19 above and further discloses wherein the patterned electrode (Chen: 160, Fig. 1) is disposed between the first substrate (Chen: 120, Fig. 1) and the liquid-crystal layer (Chen: 130, Fig. 1).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the electronic device of claim 14 (having all the combination of features including wherein an extending direction of one of the plurality of branch portions in the first sub-portion is perpendicular to the first absorption axis) and the electronic device of claim 15 (having all the combination of features including wherein an extending direction of one of the plurality of branch portions in the second sub-portion is perpendicular to the second absorption axis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871